By the Court, Lacy, J. In this case, there is a regular confession of judgment by a properly constituted attorney, acting under his authority. The letter of Glasgow & Harrison is in no manner connected with Johnston’s power of attorney, and consequently can neither restrain nor limit the power. The attorney, in confessing the judgment, acted in conformity with the power. There is no declaration filed in the cause. This the statute does not require. All that the party has to do in taking the judgment, is to show by his affidavit, that there is no collusion between himself and defendant. This requisite has been complied with. The judgment being taken by confession, the act expressly releases all errors, with or without process. Rev. St. chap. 116, sec. 139, p. 639. Judgment affirmed. Ashley & Watkins filed a petition for rehearing, which, at January term, 1844, was overruled.